United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10168
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RONALD JEROME FISHER, also known as La Ron,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 4:92-CR-10-1
                          --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Ronald Jerome Fisher, federal prisoner # 20604-077,

proceeding pro se, moves for leave to proceed in forma pauperis

(IFP) on appeal.    Fisher seeks to appeal the district court’s

denial of his “motion to preserve Booker** issue.”      The district

court also denied Fisher’s motion for leave to proceed IFP and

certified that an appeal would not be taken in good faith.

     Fisher’s IFP motion is a challenge to the district court’s

certification that his appeal was not taken in good faith.         See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                            No. 06-10168
                                 -2-

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).    He has

failed to show that his appeal involves “legal points arguable on

their merits (and therefore not frivolous).”   Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and

citation omitted); see United States v. Early, 27 F.3d 140, 142

(5th Cir. 1994); In re Elwood, 408 F.3d 211, 213 (5th Cir. 2005).

Accordingly, the motion for leave to proceed IFP on appeal is

denied, and the appeal is dismissed as frivolous.     See Baugh, 117

F.3d at 202 & n.24; 5TH CIR. R. 42.2.   Fisher is warned that the

filing or prosecution of frivolous appeals in the future will

subject him to sanctions.   See FED. R. APP. P. 38; Clark v. Green,

814 F.2d 221, 223 (5th Cir. 1987).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING

ISSUED.